UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Stone Energy Corp (Name of Issuer) Common Equity (Title of Class of Securities) 861642304 (CUSIP Number) Geosphere Capital Management, LLC747 Third Avenue, 26th FloorNew York, NY 10017 (Name, Address and Telephone Number of Person Authorized to Receieve Notices and Communications) October 25, 2016 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page The information required on the remainder of this cover page shall not be deemed to be filed for the purposes of Section 18 of the Securities Exchange Act of 1934 (the Act) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Instructions). CUSIP No.: 861642304 1 NAME OF REPORTING PERSON: Geosphere Capital Management, LLC I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 20-8493181 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP [] (a) [X] (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS: WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE, USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 400,000 8 SHARED VOTING POWER 400,000 9 SOLE DISPOSITIVE POWER 400,000 10 SHARED DISPOSITIVE POWER 400,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 400,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.017% 14 TYPE OF REPORTING PERSON IA CUSIP No.: 861642304 ITEM 1. SECURITY AND ISSUER: STONE ENERGY CORP ITEM 2. IDENTITY AND BACKGROUND: Geosphere Capital Management, LLC747 Third Avenue, 26th FloorNew York, NY 10017 ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION: Investment Capital ITEM 4. PURPOSE OF TRANSACTION: Capital Appreciation ITEM 5. INTEREST IN SECURITIES OF THE ISSUER: 400,000 shares which represents 7.017% of total common equity outstanding ITEM 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER: None ITEM 7. MATERIALS TO BE FILES AS EXHIBITS: None CUSIP No.: 861642304 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. October 25 2016 Geosphere Capital Management, LLC By: /s/ Sing Wu Inman Name: Sing Wu Inman Title: CFO Attention — Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001).
